DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 9 and 15 are objected to because of the following informalities:  
Claim 2 claims “associated the target” in line 5, this should be amended to state “associated with the target.” 
Claim 9 claims “the image” in line 4, this should be amended to state “an image”.  
Claim 9 claims “associated the target” in line 7, this should be amended to state “associated with the target.” 
Claim 15 claims “being aiming at” in line 2, this should be amended to state “being aimed at”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the target" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 also claims “the target” and is therefore also indefinite.
Claims 3-8 are rejected due to their dependence on claim 2.  
Claim 9 recites the limitation "the target" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also claims “the target” and is therefore also indefinite.
Claims 10-15 are rejected due to their dependence on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujita et al. (United States Patent Application Publication 2003/0216626), hereinafter referenced as Tsujita.
Regarding claim 2, Tsujita discloses method of displaying fluorescence intensity in an image, the method comprising: displaying a target reticle covering a region of the image (figure 7 exhibits a display of desired portion 72 which corresponds to a target reticle on image 71 as disclosed at paragraph 112); calculating a normalized fluorescence intensity within the target reticle (paragraph 94 teaches calculating a normalized fluorescence for each portion of the image including the desired portion); and displaying the normalized fluorescence intensity in a display region associated the target (figure 7 exhibits wherein the fluorescence of the desired portion is displayed in the display region of the graph using distribution point 73, as disclosed at paragraph 112, the graph is a display region of fluorescence values which is associated with the target).
Regarding claim 4, Tsujita discloses everything claimed as applied above (see claim 2), in addition, Tsujita discloses wherein the normalized fluorescence intensity includes a single numerical value (paragraph 86 teaches that the normalized fluorescence intensity is a single numerical values calculated by dividing the pixel values of the narrow band fluorescence image by the pixel values of the wide band fluorescence image).
Regarding claim 7, Tsujita discloses everything claimed as applied above (see claim 2), in addition, Tsujita discloses wherein the normalized fluorescence intensity value is based on a ratio between a measured fluorescence intensity value and a reflected light value within the target reticle (paragraph 86 teaches that the normalized fluorescence intensity is a single numerical values calculated by dividing the pixel values of the narrow band fluorescence image by the pixel values of the wide band fluorescence image, this is interpreted as a ratio of measured fluorescence, the narrow band fluorescence image, to a reflected light value, the pixel values of the wide band fluorescence image is a reflected light value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita.
Regarding claim 9, Tsujita discloses a system comprising a display (figure 3 exhibits display 70 as disclosed at paragraph 86), one or more processors (figure 3 exhibits processor portion 80 as disclosed at paragraph 87), memory (figure 3 exhibits memory 308 as disclosed at paragraph 86), and instructions for: displaying, on the display, a target reticle covering a region of the image (figure 7 exhibits a display of desired portion 72 which corresponds to a target reticle on image 71 as disclosed at paragraph 112); calculating a normalized fluorescence intensity within the target reticle (paragraph 94 teaches calculating a normalized fluorescence for each portion of the image including the desired portion); and displaying, on the display, the normalized fluorescence intensity in a display region associated the target (figure 7 exhibits wherein the fluorescence of the desired portion is displayed in the display region of the graph using distribution point 73, as disclosed at paragraph 112, the graph is a display region of fluorescence values which is associated with the target).  However, Tsujita fails to disclose one or more programs stored in the memory for execution by the one or more processors, the one or more programs including the instructions.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a device from one or more programs stored in the memory for execution by the one or more processors is well known and expected in the art.  Before the effective filing date of the claimed invention, It would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Tsujita by one or more programs stored in the memory for execution by the one or more processors, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Tsujita discloses everything claimed as applied above (see claim 9), in addition, Tsujita discloses wherein the normalized fluorescence intensity includes a single numerical value (paragraph 86 teaches that the normalized fluorescence intensity is a single numerical values calculated by dividing the pixel values of the narrow band fluorescence image by the pixel values of the wide band fluorescence image).
Regarding claim 14, Tsujita discloses everything claimed as applied above (see claim 9), in addition, Tsujita discloses wherein the normalized fluorescence intensity value is based on a ratio between a measured fluorescence intensity value and a reflected light value within the target reticle (paragraph 86 teaches that the normalized fluorescence intensity is a single numerical values calculated by dividing the pixel values of the narrow band fluorescence image by the pixel values of the wide band fluorescence image, this is interpreted as a ratio of measured fluorescence, the narrow band fluorescence image, to a reflected light value, the pixel values of the wide band fluorescence image is a reflected light value).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Dvorsky et al. (United States Patent Application Publication 2011/0306877), hereinafter referenced as Dvorsky.
Regarding claim 3, Tsujita discloses everything claimed as applied above (see claim 2), however, Tsujita fails to disclose wherein the display region is projected onto the target.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Tsujita by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Tsujita it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Tsujita on the target (the tissue under examination) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tsujita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Tsujita discloses everything claimed as applied above (see claim 9), however, Tsujita fails to disclose wherein the display region is projected onto the target.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Tsujita by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Tsujita it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Tsujita on the target (the tissue under examination) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tsujita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 5, 6, 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Nahm et al. (United States Patent Application Publication 2010/0061604), hereinafter referenced as Nahm.
Regarding claim 5, Tsujita discloses everything claimed as applied above (see claim 2), however, Tsujita fails to disclose wherein the normalized fluorescence intensity includes a historical plot of normalized fluorescence intensities.
Nahm is a similar or analogous system to the claimed invention as evidenced Nahm teaches a system for analyzing tissue using fluorescence wherein the motivation of allowing a user to study blood flow would have prompted a predictable variation of Tsujita by applying Nahm’s known principal of providing a historical plot of fluorescence intensities (figure 5 exhibits a plots 607-610 which compare fluorescence over time in display field 601 as disclosed at paragraph 93).  When applying this known technique to Tsujita it would have been obvious to a person having ordinary skill in the art to plot the normalized fluorescence as calculated by Tsujita.
In view of the motivations such as allowing a user to study blood flow one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tsujita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Tsujita in view of Nahm discloses everything claimed as applied above (see claim 5), in addition, Nahm discloses updating the historical plot while scanning across imaged anatomy (paragraph 93 teaches updating the historical plot over time while selecting regions across the anatomy).
Regarding claim 8, Tsujita discloses everything claimed as applied above (see claim 2), however, Tsujita fails to disclose aiming the target reticle at different locations on imaged anatomy and comparing normalized fluorescence intensity values associated with the different locations.
Nahm is a similar or analogous system to the claimed invention as evidenced Nahm teaches a system for analyzing tissue using fluorescence wherein the motivation of allowing a user to study blood flow would have prompted a predictable variation of Tsujita by applying Nahm’s known principal of aiming the target reticle at different locations on imaged anatomy (paragraph 93 teaches that a user can select different regions at which to display a target reticle thereby aiming the reticle at different locations) and comparing normalized fluorescence intensity values associated with the different locations (figure 5 exhibits a plot which compares the fluorescence of different locations as disclosed at paragraph 93).
In view of the motivations such as allowing a user to study blood flow one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tsujita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Tsujita discloses everything claimed as applied above (see claim 9), however, Tsujita fails to disclose wherein the normalized fluorescence intensity includes a historical plot of normalized fluorescence intensities.
Nahm is a similar or analogous system to the claimed invention as evidenced Nahm teaches a system for analyzing tissue using fluorescence wherein the motivation of allowing a user to study blood flow would have prompted a predictable variation of Tsujita by applying Nahm’s known principal of providing a historical plot of fluorescence intensities (figure 5 exhibits a plot which compares the fluorescence over time as disclosed at paragraph 93).  When applying this known technique to Tsujita it would have been obvious to a person having ordinary skill in the art to plot the normalized fluorescence as calculated by Tsujita.
In view of the motivations such as allowing a user to study blood flow one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tsujita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Tsujita in view of Nahm discloses everything claimed as applied above (see claim 12), in addition, Nahm discloses the one or more programs including instructions for updating the historical plot while scanning across imaged anatomy (paragraph 93 teaches updating the historical plot over time while selecting regions across the anatomy).
Regarding claim 15, Tsujita discloses everything claimed as applied above (see claim 9), however, Tsujita fails to disclose the one or more programs including instructions for updating the normalized fluorescence intensity based on the target reticle being aiming at different locations on imaged anatomy.
Nahm is a similar or analogous system to the claimed invention as evidenced Nahm teaches a system for analyzing tissue using fluorescence wherein the motivation of allowing a user to study blood flow would have prompted a predictable variation of Tsujita by applying Nahm’s known principal of aiming the target reticle at different locations on imaged anatomy (paragraph 93 teaches that a user can select different regions at which to display a target reticle thereby aiming the reticle at different locations) and comparing normalized fluorescence intensity values associated with the different locations (figure 5 exhibits a plot which compares the fluorescence of different locations as disclosed at paragraph 93).
In view of the motivations such as allowing a user to study blood flow one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tsujita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono (United States Patent Application Publication 2012/0292530) teaches a fluorescence observation device.
Tsujita et al. (United States Patent Application Publication 2003/0001951) discloses an endoscope and its method of operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696